           Case 2:19-cv-01135-MHH Document 29 Filed 06/04/20 Page 1 of 4                    FILED
                                                                                   2020 Jun-04 PM 03:21
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

 GLORIA FERGUSON and                     )
 CASSANDRA MCCLINTON,                    )
 individually and on behalf of           )
 others similarly situated,              )
                                         )
                   Plaintiffs,           )
 v.                                      )        Case No. 2:19-cv-01135-MHH
                                         )
 BBVA COMPASS                            )
 BANCSHARES, INC.,                       )
 COMPASS BANCSHARES,                     )
 INC., and BBVA USA                      )
 BANCSHARES, INC.,                       )
                                         )
                   Defendants.           )

      DEFENDANTS’ SUPPLEMENT IN SUPPORT OF MOTION TO ALTER OR AMEND

        BBVA provides this supplement to update the Court on the status of Plaintiffs’

administrative appeal. Plaintiffs Gloria Ferguson and Cassandra McClinton invoked

the Plan’s administrative claims process on October 2, 2019. (See Doc. 20-1, p. 2–

4.) Christine D. Drake, who is not a plaintiff here but stated she “intends to join as a

plaintiff in the lawsuit,” invoked the process on the same day. (See id. at 5–7.) The

Retirement Committee issued a decision on all three participants’ claims on April 1,

2020. (See Doc. 26-1.) The participants’ 60-day period to administratively appeal

the decision expired on June 1, 2020. (See Doc. 15-1, p. 72, § 8.7(a)(2).) Plaintiffs

Ferguson and McClinton decided not to file an administrative appeal within the 60-



4829-3707-7438.3
        Case 2:19-cv-01135-MHH Document 29 Filed 06/04/20 Page 2 of 4




day period. (Ferguson’s and McClinton’s notice of non-appeal is attached as Exhibit

A.) Non-plaintiff Drake filed an administrative appeal, supported by an expert

report, on June 1, 2020. (Drake’s appeal is attached as Exhibit B.)

      Plaintiffs’ claims are not ready to return to court, given the status of the

administrative process. Some putative class members (Drake) are exhausting the

administrative claims process, while others (Ferguson and McClinton) are not. The

administrative record is therefore complete for Ferguson and McClinton, but not for

Drake. The Court cannot possibly evaluate the merits of Plaintiffs’ claims without a

complete administrative record. At some point before moving forward with their

claims, Plaintiffs also must amend their complaint to name Drake and supplement

their complaint to reflect what has occurred in the administrative process. The most

efficient path forward is for the Court to reconsider its denial of BBVA’s motion to

dismiss or to certify the exhaustion issue for immediate appeal.



Respectfully submitted,

                                             /s/ Leigh Anne Hodge
                                             Leigh Anne Hodge




                                         2
       Case 2:19-cv-01135-MHH Document 29 Filed 06/04/20 Page 3 of 4




OF COUNSEL:

Leigh Anne Hodge
BRADLEY ARANT BOULT CUMMINGS LLP
One Federal Place
1819 Fifth Avenue North
Birmingham, Alabama 35203
(205) 521-8000
(205) 521-8800 (fax)
lhodge@bradley.com

Scott Burnett Smith
BRADLEY ARANT BOULT CUMMINGS LLP
200 Clinton Avenue West, Suite 900
Huntsville, Alabama 35801-4900
(256) 517-5100
(256) 517-5200 (fax)
ssmith@bradley.com

Attorneys for Defendants




                                     3
        Case 2:19-cv-01135-MHH Document 29 Filed 06/04/20 Page 4 of 4




                          CERTIFICATE OF SERVICE

       I hereby certify that on June 4, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

             Dennis George Pantazis, Jr.
             WIGGINS, CHILDS, PANTAZIS, FISHER & GOLDFARB, LLC
             301 19th Street North
             Birmingham, Alabama 35203
             (205) 314-0500
             (205) 254-1500 (fax)
             sgpjr@wigginschilds.com

             James H. White, IV
             JAMES WHITE FIRM, LLC
             2100 1st Avenue North, Suite 600
             Birmingham, Alabama 35203
             (205) 383-1812
             james@whitefirmllc.com

             Lange Clark
             LAW OFFICE OF LANGE CLARK. P.C.
             301 19th Street North, Suite 550
             Birmingham, Alabama 35203
             (205) 939-3933
             (205) 939-1414 (fax)
             langeclark@langeclark.com
and I hereby certify that I have mailed by United States Postal Service the document
to the following non-CM/ECF participants:

             NONE

                                           /s/ Leigh Anne Hodge
                                           OF COUNSEL




                                          4
